Citation Nr: 0603667	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (with stroke).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for diabetes mellitus 
type II with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION


The veteran served on active duty from September 1950 to 
September 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. 

In May 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.  

In October 2004, the Board remanded the matters for 
additional evidentiary development.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the Board remanded the matters for 
additional evidentiary development, which included scheduling 
VA examinations in order to determine the etiologies of the 
veteran's hypertension, coronary artery disease (status post 
heart attack), cerebrovascular accident, chronic obstructive 
pulmonary disease, and diabetes mellitus type II.  It is 
noted that the veteran failed to report for his VA 
examinations scheduled in December 2004.  The record 
indicates, however, that the veteran cited his holiday plans 
as his reason for failing to report and that he requested 
examinations in January.  There is no indication in the 
record that the veteran was rescheduled for the VA 
examinations.  Additionally, in December 2005, the veteran's 
representative again requested that the veteran be 
rescheduled for his VA examinations.  A remand is necessary 
in order to afford the veteran a second opportunity to 
present for VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be rescheduled for 
VA medical examinations to determine the 
etiologies of the hypertension, coronary 
artery disease (status post heart 
attack), cerebrovascular accident, 
chronic obstructive pulmonary disease, 
and diabetes mellitus type II.  The RO 
should forward the veteran's claims file 
to the VA examiner for review.  In light 
of the veteran's medical history 
including service medical records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the hypertension, coronary artery 
disease (status post heart attack), 
cerebrovascular accident, chronic 
obstructive pulmonary disease, and 
diabetes mellitus type II are 
etiologically related to in-service 
events, or are proximately due to or the 
result of the service-connected PTSD, or 
were aggravated or permanently increased 
in severity due to or as a result of the 
service-connected PTSD.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2. Then, the RO should readjudicate the 
veteran's service connection claims.  If 
the determination of the claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

